DETAILED ACTION
Election/Restrictions
Claims 1-3, 6, 7, 9, 10, 13, 16, 17, 21, 23, 24, 26, 29, 30, 32, 34, 35, and 42-45 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36 and 37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 6, 7, 9, 10, 13, 16, 17, 21, 23, 24, 26, 29, 30, 32, 34, 35-37, and 42-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  The subject matter not found, in combination with the other remaining limitations in the claim, was a medical implant device having a hollow body with internal cavity for housing and protecting a payload, the hollow main body having a tapered nose portion for penetrating body tissue and a payload coupling interface which couple the payload within the internal cavity of the main body, the implant device further having one or more of the following features set forth in claim 1:
A manipulation interface at the front end (i.e. the tapered nose portion) to facilitate grasping of the device with a surgical instrument to pull the medical implant device and payload through the body tissue. While the prior art has examples of standard leads which are grasped or manipulated via the distal end for pulling through tissue, the prior art does not disclose or fairly suggest distal grasping of a hollow sheath/carrier device containing a payload for pulling the device and thereby the payload to a target tissue location.
Wherein the payload coupling interface comprises a plurality of suture holes in the main body portion for securing the payload via a suture, the holes being a pair of aligned holes at the same longitudinal position of the main body.
Wherein the payload coupling interface comprises an insert configured to fit within the payload opening and configured to be secured to the payload via suture (e.g. the embodiment illustrated in Figs. 7A-B).
Wherein the payload coupling interface comprises a payload receptacle and payload cover movable relative to the payload receptacle (e.g. the embodiment illustrated in Figs. 4A-D and 5A-E).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
4 January 2022